



Exhibit 10.1
EMERSON ELECTRIC CO.


TO:    _______________________
FROM: Executive Compensation
DATE:    _______________________
FILE: 2015 Incentive Shares Plan (the "Plan")
RE:    Award of Restricted Shares


The Compensation Committee of our Board of Directors (the “Committee”) on [DATE]
awarded to you _______________ (_______) Restricted Shares (“Shares”) under the
terms of our 2015 Incentive Shares Plan (the “Plan”). This award is subject to
all the terms of the Plan, which is incorporated herein by reference and a copy
of which has been delivered to you and is described in the offering circular
relating to Plan, as amended or supplemented. The Restriction Period applicable
to these Shares is ________ (__) years from the date hereof.


The following are additional terms, conditions and provisions applicable to this
award:
 
1.
Your rights in regard to these Shares are not vested, and you understand and
agree, by your signature to this agreement, that your entire interest in these
Shares may be forfeited if you fail to remain in the employ of Emerson Electric
Co. (“Emerson Electric”) or any of its divisions, subsidiaries or affiliates
(collectively, “Emerson”) for the full term of the Restriction Period, or in the
event you fail to abide by any of the terms or conditions attached to this award
or set out in the Plan or in this Agreement.



2.
Specifically, the Shares shall not vest until the expiration of the Restriction
Period and shall be wholly forfeited in the event of your resignation or
discharge or you otherwise fail to remain so employed, including by reason of
divestiture or spin-off, prior to such time; provided, however, in the event of
any termination on account of death or any disability which in the determination
of the Committee prevents your continued employment by Emerson, the award of
Shares will be prorated for your period of service during the Restriction Period
and, provided you are not otherwise in default hereunder, you or your estate
will receive such prorated number of Shares free of any restriction; provided
further, however, in the event of a termination of your employment prior to the
expiration of the Restriction Period, other than on account of your death or
disability, the Committee, in its absolute discretion, may make such pro rata or
other payment (or no payment) as it may determine.



3.
During the Restriction Period the Shares will be evidenced by a certificate
issued in your name, but such certificate will not be delivered to you and shall
be held by Emerson until the expiration of the Restriction Period or until
earlier forfeiture. During the Restriction Period (and prior to any forfeiture),
your rights in respect of the Shares shall be as follows.

(i)
You will be entitled to receive cash dividends when paid on the Shares, and you
will be entitled to vote the Shares.

(ii)
During the Restriction Period you shall not be entitled to delivery of any stock
certificate evidencing the Shares.

(iii) The certificates for the Shares may have imprinted thereon such
restrictive legends, and such stop-transfer orders, dividend payment orders and
such other orders as may be given in respect thereof by the Committee as it may
determine in its sole discretion.
(i)
During the Restriction Period you may not sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of any of the Shares.

(ii)
Stock dividends paid or any other property distribution made on the Shares shall
not be paid or delivered to you but shall be held by Emerson on the same terms
as the Shares on which they were paid; provided, however, the Committee in its
discretion may direct the payment of any such stock dividends or other property
directly to you, free of the restriction imposed by this Agreement.







November 2018    1

--------------------------------------------------------------------------------





4.
You understand that this award is confidential and that the dissemination of any
information concerning the fact of this award or of any information relating to
this award to any person or persons within or without Emerson (including its
officers and any of your superiors or subordinates) may be injurious to the
interests of Emerson. Accordingly, you agree that you will maintain in
confidence and will reveal to no one the fact that you have received this award
or any information concerning this award, except as you may be required by law
to make any such disclosure. You further agree that any breach of this agreement
of confidentiality (before or after the Restriction Period) will constitute good
cause for the termination of your employment by Emerson. You further understand
that if such breach occurs during the Restriction Period applicable to the
Shares, Emerson may cause your right to such Shares to be forfeited forthwith.



5.
By your acceptance of this award you agree that should your employment with
Emerson end for any reason (either during or after the Restriction Period),
including by reason of divestiture or spin-off, you will not directly or
indirectly, for a period of two years immediately following your last day of
employment with Emerson, (a) compete against, or enter the employ of or assist
any person, firm, corporation or other entity in a business that competes
against, any business of Emerson in which you were employed, (b) compete against
any such Emerson business by soliciting or pursuing its customers, or (c)
solicit or hire any Emerson employees. Emerson shall be entitled to all rights
and remedies available at law or equity for any breach or threatened breach
pertaining to this Agreement, including a return of all Shares issued, damages
and injunctive relief.



6.
This Award is conditioned upon your compliance with all practices and policies
under Emerson’s Ethics and Compliance Program, including our Code of Conduct and
Code of Ethics, and that your actions will reflect Emerson’s Core Value of
Integrity. Any violation of our Ethics and Compliance Program may result in the
forfeiture of this Award or the repayment of any amounts paid under this Award.



7.
At the end of the Restriction Period, the Shares which have not been forfeited,
together with any cash held on account of dividends on such Shares, shall be
delivered to you, except that Emerson shall withhold sufficient Shares and cash
to enable it to satisfy its federal, state and local tax withholding
obligations.



8.
You acknowledge and agree that this award has been granted to you pursuant to a
determination made by the Committee, and such Committee or any successor or
substitute committee authorized by the Board of Directors or the Board of
Directors itself, subject to the express terms of this award, shall have plenary
authority to interpret any provision of this award and to make any
determinations necessary or advisable for the administration of this award, and
may waive or amend any provisions hereof in any manner not adversely affecting
the rights granted to you by the express terms hereof.



9.
This Agreement shall be deemed executed and delivered by you in the City or
County of St. Louis, Missouri and shall be governed by Missouri law without
regard to conflicts of laws principles. You consent to resolve any disputes
exclusively in the state or Federal courts in the state of Missouri.



Counsel for Emerson has advised that in the opinion of such counsel,
(i)
The receipt of this award does not constitute taxable income to you. Any cash
dividends which are paid to you on the Shares will constitute taxable income to
you when received. At such time as the restrictions on the Shares are released
or satisfied and your right to the Shares becomes non-forfeitable, you will have
taxable income in an amount equal to the then fair market value of the Shares.

(ii)
If you are a director or officer of Emerson Electric subject to the requirement
of filing reports under Section 16(a) of the Securities Exchange Act of 1934, as
amended, upon changes in your beneficial ownership of shares of Emerson
Electric's Common Stock, you must report the award of Restricted Shares on Form
4, Statement of Changes in Beneficial Ownership, not later than two (2) business
days after the date of the award.



This award agreement is dated ______________________, has been executed and
delivered by the parties hereto in St. Louis City or County, State of Missouri.






November 2018    2

--------------------------------------------------------------------------------





Emerson Electric Co.


__________________________________
[NAME],
Vice President Executive Compensation
(As approved by the Compensation Committee)


Acknowledgment


The undersigned, _____________________________, grantee of the award of Shares
pursuant to this Agreement, hereby accepts said award on the terms, conditions
and provisions contained in the Plan and in this Agreement. The undersigned
acknowledges receipt of a copy of the Plan and understands that his rights in
respect of the Shares may be forfeited as provided in the Plan and in this
Agreement.


Dated _______________________, 20__


__________________________________
Awardee




November 2018    3